UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4450
GREGORY J. SMITH,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                          (CR-96-654-DWS)

                  Submitted: November 14, 2000

                      Decided: December 7, 2000

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Langdon D. Long, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION
PER CURIAM:
   Gregory J. Smith appeals his re-sentencing following his guilty
plea to a violation of 18 U.S.C.A. § 922(g) (West Supp. 2000). Smith
noted a timely appeal and his counsel filed a brief pursuant to Anders
v. California, 386 U.S. 738, 744 (1967), in which he represents that
there are no arguable issues of merit in this appeal. In his brief, coun-
sel addressed whether the district court’s upward departure from the
Sentencing Guidelines’ range of 188-235 months and imposition of
a sentence of 288 months was proper under United States v. Cash,
983 F.2d 558, 561 & nn.6-7 (4th Cir. 1992), and United States v.
Rusher, 966 F.2d 868, 884 (4th Cir. 1992). The 288 month sentence
imposed upon Smith falls within the Sentencing Guideline departure
range mandated by this Court in United States v. Smith, 173 F.3d 853
(4th Cir. 1999) (unpublished), amended by 187 F.3d 633 (4th Cir.
1999) (unpublished). Because we find counsel’s assignment of error
to be without merit and discern no other reversible error based on our
review of the record and Smith’s supplemental brief, we affirm
Smith’s sentence.
   As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.
  Smith’s sentence is affirmed. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument will not aid the decisional
process.
                                                            AFFIRMED